Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143048                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  EVANGELINE HALL,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 143048
                                                                     COA: 290147
                                                                     Calhoun CC: 06-002001-NH
  NEYSA BARTLETT, D.O., MANSION
  STREET OBSTETRICS & GYNECOLOGY,
  P.C., MARTHA WALSH, M.D., MARK
  WALKER, M.D., CARON WARNSBY,
  M.D., CARON WARNSBY M.D., P.C.,
  GENERAL SURGICAL ASSOCIATES,
  P.C., and GENERAL SURGICAL
  ASSOCIATES-WMB,
              Defendants,
  and
  OAKLAWN HOSPITAL,
             Defendant-Appellant.
  ________________________________________/

        On order of the Court, the application for leave to appeal the March 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           d0829                                                                Clerk